 



Exhibit 10.11
Portions of this exhibit marked [*] are omitted and are requested to be treated
confidentially.
LICENSE AGREEMENT
     THIS LICENSE AGREEMENT (this “Agreement”) dated as of December 6, 2006 (the
“Effective Date”) is entered into between TMRC CO., LTD., a privately-held
corporation organized under the laws of Japan (“TMRC”), having a place of
business at 4-3 Akasaka, 3-chome, Minato-ku, Tokyo 107-0052, Japan and INNOVIVE
PHARMACEUTICALS, INC., a corporation organized under the laws of the State of
Delaware, U.S.A. (“Innovive”), having a place of business at 555 Madison Avenue,
New York, NY 10022, U.S.A.
     WHEREAS, TMRC owns or has rights in the Technology (as defined below).
     WHEREAS, Innovive desires to obtain an exclusive license under TMRC’s
rights in the Technology on the terms and conditions set forth below.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
     1. DEFINITIONS
     For purposes of this Agreement, the terms defined in this Section 1 shall
have the respective meanings set forth below:
          1.1 “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person. A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, at least fifty
percent (50%) of the voting stock or other ownership interest of the other
Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.
          1.2 “Competent Authority(ies)” shall mean, collectively, the
governmental entities in each country in the Territory responsible for (a) the
regulation of any Product intended for use in the Field, including the FDA,
(b) the establishment, maintenance and/or protection of rights related to the
Licensed Patent Rights, or (c) any other applicable regulatory or administrative
agency in any country in the Territory that is comparable to, or a counterpart
of, the foregoing.
          1.3 “FDA” shall mean the Food and Drug Administration of the United
States, or the successor thereto.
          1.4 “Field 1” shall mean the pharmaceutical prevention or treatment in
humans of the following indications: acute promyelocytic leukemia (APL), “ Field
2” shall mean the pharmaceutical prevention or treatment in humans of the
following indications : multiple

 



--------------------------------------------------------------------------------



 



myeloma (MM), myelodysplatic syndrome (MDS), and all solid tumor indications and
“Field” shall collectively mean Field 1 and Field 2.
          1.5 “First Commercial Sale” shall mean, with respect to any Product,
the first sale of such Product after all applicable marketing and pricing
approvals (if any) have been granted by the applicable governing health
authority of such country.
          1.6 “ Joint Work” shall mean work in which TMRC participates by means
of payment in part relating to animal studies and human clinical trial of
Product in Field 1 to be conducted by Innovive, as listed on Exhibit C .
          1.7 “Licensed IP Rights” shall mean, collectively, the Licensed Patent
Rights, Licensed Trademark Rights and the Licensed Know-How Rights.
          1.8 “Licensed Know-How Rights” shall mean all trade secret and other
know-how rights in and to all data, information, compositions and other
technology (including, but not limited to, formulae, procedures, protocols,
techniques and results of experimentation and testing) that are not Licensed
Patent Rights and which are available to TMRC and are necessary or useful for
Innovive to make, use, develop, sell or seek regulatory approval to market a
composition, or to practice any method or process, at any time claimed or
disclosed in any issued patent or pending patent application within the Licensed
Patent Rights or which otherwise relates to the Technology.
          1.9 “Licensed Patent Rights” shall mean (a) the patents and patent
applications listed on Exhibit A hereto, (b) all U.S. Canadian and Mexican
patents and patent applications that claim or cover the Technology in which TMRC
heretofore or hereafter has an ownership or
(sub)licensable interest, (c) all divisions, continuations,
continuations-in-part, that claim priority to, or common priority with, the
patent applications listed in clauses (a) — (b) above or the patent applications
that resulted in the patents described in clauses (a) — (b) above, and (d) all
patents that have issued or in the future issue from any of the foregoing patent
applications, including utility, model and design patents and certificates of
invention, together with any reissues, reexaminations, renewals, extensions or
additions thereto.
          1.10 “Licensed Trademark Rights” shall mean all common law rights and
registered rights in and to the Trademark.
          1.11 “NDA” shall mean a New Drug Application, or similar application
for marketing approval of a Product for use in the Field submitted to the FDA,
or its foreign equivalent.
          1.12 “Net Sales” shall mean, with respect to any Product, the gross
sales price of such Product invoiced by Innovive and its sublicensees or its
Affiliate to customers who are not Affiliates (or are Affiliates but are the end
users of such Product) less, to the extent actually paid or accrued by Innovive
and its sublicensees or its Affiliate (as applicable), (a) credits, allowances,
discounts and rebates to, and chargebacks from the account of, such customers
for nonconforming, damaged, out-dated and returned Product; (b) freight and
insurance costs incurred by Innovive and its sublicensees or its Affiliate (as
applicable) in transporting such Product to such customers; (c) cash, quantity
and trade discounts, rebates and other price reductions for such Product given
to

 



--------------------------------------------------------------------------------



 



such customers under price reduction programs; (d) sales, use, value-added and
other direct taxes incurred on the sale of such Product to such customers;
(e) customs duties, tariffs, surcharges and other governmental charges incurred
in exporting or importing such Product to such customers; (f) sales commissions
incurred on the sale of such Product to such customers; and (g) an allowance for
uncollectible or bad debts determined in accordance with generally accepted
accounting principles.
          1.13 “Person” shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
          1.14 “Phase II Clinical Trial” shall mean a human clinical trial in
any country in the Territory that is sponsored by Innovive or its Affiliate and
that is intended to initially evaluate the effectiveness of a Product for a
particular indication or indications in patients with the disease or indication
under study or would otherwise satisfy requirements of 21 CFR 312.21(b), or its
foreign equivalent.
          1.15 “Product(s)” shall mean any therapeutic or preventative
pharmaceutical product made from or comprising Technology for human use in the
Field.
          1.16 “Registration(s)” shall mean any and all permits, licenses,
authorizations, registrations or regulatory approvals (including NDAs) required
and/or granted by any Competent Authority as a prerequisite to the development,
manufacturing, packaging, marketing and selling of any product.
          1.17 “Royalty Term” shall mean, with respect to each Product in each
country, the term for which a Valid Claim remains in effect and would be
infringed but for the license granted by this Agreement, by the use, offer for
sale, sale or import of such Product in such country.
          1.18 “Technology” shall mean the compound known as TM-411
(Tamibarotene) listed on Exhibit B and any parts, analogs or derivatives
thereof.
          1.19 “Territory” shall mean North America (the United States of
America, Canada, and Mexico).
          1.20 “Third Party” shall mean any Person other than TMRC, Innovive and
their respective Affiliates.
          1.21 “Trademark” shall mean a trademark defined in the letter
agreement titled “Re: Trademark relating to TM411 dated December 5th, 2006.
          1.22 “Valid Claim” shall mean a claim of an issued and unexpired
patent or Trademark included within the Licensed Patent Rights and Licensed
Trademark Rights, which has not been held permanently revoked, unenforceable or
invalid by a decision of a court or other governmental agency of competent
jurisdiction, unappealable or unappealed within the time

 



--------------------------------------------------------------------------------



 



allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.
     2. REPRESENTATIONS AND WARRANTIES
     Each party hereby represents and warrants to the other party as follows:
          2.1 Corporate Existence. Such party is a corporation duly organized,
validly existing and in good standing under the laws of the state in which it is
incorporated.
          2.2 Authorization and Enforcement of Obligations. Such party (a) has
the corporate power and authority and the legal right to enter into this
Agreement and to perform its obligations hereunder, and (b) has taken all
necessary corporate action on its part to authorize the execution and delivery
of this Agreement and the performance of its obligations hereunder. This
Agreement has been duly executed and delivered on behalf of such party, and
constitutes a legal, valid, binding obligation, enforceable against such party
in accordance with its terms.
          2.3 No Consents. All necessary consents, approvals and authorizations
of all governmental authorities and other Persons required to be obtained by
such party in connection with license of this Agreement have been obtained.
          2.4 No Conflict. The execution and delivery of this Agreement and the
performance of such party’s obligations hereunder (a) do not conflict with or
violate any requirement of applicable laws or regulations, and (b) do not
conflict with, or constitute a default under, any contractual obligation of it.
          2.5 Licensed IP Rights. As to TMRC only, TMRC (a) is the sole owner or
exclusive licensee of the Licensed IP Rights, and except as TMRC has expressly
informed Innovive in writing prior to the date of this Agreement, has not
granted to any Third Party any license or other interest in the Licensed IP
Rights in Territory, (b) is not aware of any Third Party patent, patent
application or other intellectual property rights that would be infringed (i) by
practicing any process or method or by making, using or selling any composition
which is claimed or disclosed in the Licensed Patent Rights or which constitutes
Licensed Know-How Rights, or (ii) by making, using or selling Products, and
(c) is not aware of any infringement or misappropriation by a Third Party of the
Licensed IP Rights.
          2.6 TMRC’s REPRESENTATION AND WARRANTIES. EXCEPT AS EXPRESSLY STATED
IN THIS AGREEMENT NOTHING IN THIS AGREEMENT IS OR SHALL BE CONSTRUED AS (i) A
WARRANTY OR REPRESENTATION BY TMRC AS TO THE VALIDITY OR SCOPE OF ANY LICENSED
PATENT RIGHTS (ii) A WARRANTY OR REPRESENTATION THAT ANYTHING MADE, USED, SOLD,
OR OTHERWISE DISPOSED OF UNDER ANY LICENSE GRANTED IN THIS AGREEMENT IS OR WILL
BE FREE FROM INFRINGEMENT OF PATENTS OR OTHER INTELLECTUAL PROPERTY OF THIRD
PARTIES; OR (iii) A REPRESENTATION OR WARRANTY BY TMRC OF THE ACCURACY, SAFETY,
OR USEFULNESS FOR ANY PURPOSE OF ANY TMRC KNOW-HOW AT ANY TIME MADE AVAILABLE BY
TMRC. TMRC SHALL HAVE NO LIABILITY WHATSOEVER TO INNOVIVE OR ANY OTHER PERSON
FOR OR ON ACCOUNT OF ANY INJURY, LOSS, OR DAMAGE, OF ANY KIND OR NATURE,

 



--------------------------------------------------------------------------------



 



SUSTAINED BY, OR ANY DAMAGE ASSERTED OR ASSERTED AGAINST, OR ANY OTHER LIABILITY
INCURRED BY OR IMPOSED ON INNOVIVE OR ANY OTHER PERSON, ARISING OUT OF IN
CONNECTION WITH OR RESULTING FROM (A) THE PRODUCTION, USE , OR SALE OF ANY
PRODUCT BY INNOVIVE, OR THE PRACTICE OF THE LICENSED PATENT RIGHTS BY INNOVIVE;
OR (B) THE USE BY INNOVIVE OF ANY TMRC KNOW-HOW, AND INNOVIVE SHALL HOLD TMRC,
OR ITS OFFICERS, EMPLOYEES , OR AGENTS, HARMLESS IN THE EVENT TMRC, OR ITS
OFFICERS, EMPLOYEES, OR AGENTS, IS HELD LIABLE THEREFOR, EXCEPT TO THE EXTENT
RESULTING FROM THE NEGLIGENCE OR WILLFUL MISCONDUCT OF TMRC OR ITS OFFICERS,
EMPOYEES, OR AGENTS.
     3. LICENSE GRANT
          3.1 Licensed IP Rights. TMRC hereby grants to Innovive an exclusive
license (with the right to grant sublicenses ) under the Licensed IP Rights to
conduct research and to develop, make, have made, use, offer for sale, sell and
import Products in the Territory for use in the Field 1, and Field 2 under
Section 3.6.
          3.2 Availability of the Licensed IP Rights. TMRC shall provide
Innovive with a copy of all information available to TMRC (including information
regarding the Japanese filing for the product) relating to the Licensed IP
Rights, Products or Technology, including without limitation: (a) regulatory
submissions including all protocols, protocol amendments and investigator
brochures, (b) communications with the Competent Authorities (including the
minutes of any meetings as well as all pharmacovigilance documents heretofore or
hereafter prepared), (c) trial master files, including case report forms,
(d) listings and tables of results from the clinical trials, (e)
treatment-related serious adverse event reports from the clinical trials,
(f) storage of and access permission to any retained samples of materials used
in clinical trials, and (g) access to CROs involved in the clinical trials.
Innovive shall provide TMRC, at TMRC’s cost and to the extent Innovive is not
legally or contractually prohibited therefrom, with all data and reports
developed by Innovive under this Agreement and are specific to the Licensed IP
Rights. Innovive shall grant to TMRC a nonexclusive license to use such data and
reports outside the Territory, subject to TMRC paying to Innovive such costs,
and Innovive grants to TMRC’s other licensees of the Technology, to the extent
Innovive is not legally or contractually prohibited therefrom, a nonexclusive
license to use such data and reports in the Field outside the Territory subject
to a royalty to be mutually agreed upon by the parties in good faith prior to
the granting of such license.
Notwithstanding foregoing TMRC has joint ownership for the data and reports
accrued from Joint Work and TMRC is free to use such data and reports in and
outside the Territory without any restriction.
          3.3 Technical Assistance. For a period of [*] following the date of
this Agreement, Innovive may request that TMRC provides directly , or indirectly
if reasonably possible to TMRC, such technical assistance to Innovive in Field
1as Innovive reasonably requests regarding the Licensed IP Rights, Products or
Technology, including without limitation making all data relevant to regulatory
filings available to Innovive and providing to Innovive all or part of TMRC’s
inventory of GMP and non-GMP Technology as the parties mutually agree. In the
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



event TMRC has adequate personnel available, TMRC shall undertake such technical
assistance on Innovive’s behalf. Innovive shall pay to TMRC its pre-approved,
documented reasonable costs including but not limited to all salary, round trip
fee and accommodation fee of providing such technical assistance. In addition,
upon signing of this agreement, TMRC will make available to Innovive an English
translation of the Japanese summary of approval.
          3.4 Registrations. TMRC acknowledges and agrees that Innovive shall
own all Registrations for Products for use in the Field in each country in the
Territory. TMRC hereby grants to Innovive a free-of-charge right to reference
and use and have full access to all other Registrations and all other regulatory
documents that relate to the Licensed IP Rights, Products or Technology,
including INDs, BLAs, NDAs and DMFs (whether as an independent document or as
part of any NDA, and all chemistry, manufacturing and controls information), and
any supplements, amendments or updates to the foregoing (for the purposes of
this Section, the “Right of Reference”) which TMRC has right to do so. Innovive
shall have the right to (sub)license the Right of Reference to its sublicensees
and Affiliates. TMRC shall promptly notify Innovive of any written or oral
notices received from, or inspections by any Competent Authority relating to any
such Registrations, and shall promptly inform Innovive of any responses to such
written notices or inspections and the resolution of any issue raised by such
Competent Authority. During the time that TMRC is the holder of a Registration,
Innovive shall be entitled to attend any major meetings and participate in
telephone calls with the Competent Authorities, including without limitation any
major meeting preparation, meeting co-ordination and preparation of minutes.
          3.5 Product Supply. Subject to the terms and conditions contained
herein, Innovive shall purchase all the requirements of the pharmaceutical
Products in the Territory from TMRC at a price of [*] Japanese Yen (¥[*]) per
2mg Tamibarotene tablet. Innovive shall provide TMRC with an annual non-binding
forecast by calendar quarter Innovive’s estimated requirements. If purchase of
the pharmaceutical Products is not feasible due to a problem in compliance with
regulations in the Territory, or due to TMRC’s inability or unwillingness to
provide the total amounts required by Innovive, then the parties shall discuss
in good faith how to solve such problem and explore the alternatives including
allowing Innovive to manufacture product on its own. If after such good faith
discussions it becomes clear that TMRC is unable to provide such required
amounts of Product due toTMRC’s inability or unwillingness, then Innovive shall
have the right to manufacture the Product itself, or to purchase the
pharmaceutical Products from Third Parties; provided, however, that TMRC,
Innovive and such Third Parties shall in good faith discuss terms and conditions
concerning such Third Parties’ manufacture. Within [*] months of the Effective
Date, TMRC and Innovive shall enter into a definitive agreement of Supply
Agreement separately, on the terms and conditions outlined in this section 3.5
to cover manufacture and supply of Products to Innovive.
          3.6 First Refusal Right. With respect to the use of the Technology for
either multiple myeloma or a solid tumor indication (including hepatic cancer),
within [*] months following the date that (a) TMRC has provided to Innovive
completed Phase II data from an applicable clinical trial sponsored by or for
TMRC, or (b) if TMRC did not sponsor such a clinical trial, upon written notice
to Innovive regarding any such use, Innovive shall have the exclusive right and
option to include all patent and other intellectual property regarding such use
within the scope of the Licensed IP Rights in Field 2 and included within the
license grant to Innovive set forth in Section 3.1. Such right and option may be
exercised at any time within such [*] months by
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



Innovive sending to TMRC written notice of such exercise. Upon exercise of such
right and option, all patent and other intellectual property regarding such use
shall be included within the scope of the Licensed IP Rights and included within
the license grant to Innovive set forth in Section 3.1, and Innovive shall owe
any applicable milestone payments for such indication as set forth in
Section 4.3. If the [*] months expires with respect to a use and Innovive has
not provided such written notice, Innovive shall retain the right to negotiate
in good faith for any other such uses.
     4. FINANCIAL CONSIDERATIONS
          4.1 Royalties.
               4.1.1 Royalty Rate. In consideration for the licenses granted to
Innovive herein, during the Royalty Term for a Product, Innovive shall pay to
TMRC royalties, with respect to each Product, equal to (a) [*] percent ([*]%) of
Net Sales of such Product by Innovive, its Affiliates and its sublicensees up to
[*] US Dollars ($[*] USD) in any calendar year, (b) [*] percent ([*]%) of Net
Sales of such Product by Innovive , its Affiliates and its sublicensees in
excess of [*] US Dollars ($[*] USD) but less than [*] US Dollars ($[*] USD) in
any calendar year, and (c) [*] percent ([*]%) of Net Sales of such Product by
Innovive, its Affiliates and its sublicensees in excess of [*] US Dollars ($[*]
USD) in any calendar year. Innovive shall use the Trademark on any Product;
provided, however, that Innovive may cease to use the Trademark if the
registration of Trademark is not obtained. During the Royalty Term for a
Product, Innovive shall pay to TMRC an additional royalty of [*] percent ([*] %)
of Net Sales of such Product by Innovive and its Affiliates.
               4.1.2 Third Party Royalties. If Innovive, its Affiliates or
sublicensees is required to pay royalties to any Third Party in order to
exercise its rights hereunder to make, have made, use, sell, offer to sale or
import any Product, then Innovive shall have the right to credit one hundred
percent (100%) of such Third Party royalty payments against the royalties owing
to TMRC under Section 4.1.1 above with respect to sales of such Product in such
country; provided, however, that Innovive shall not reduce the amount of the
royalties paid to TMRC under Section 4.1.1 above by reason of this
Section 4.1.2, with respect to sales of such Product in such country, to less
than [*] percent ([*]%) of Net Sales of such Product in such country.
          4.2 Combination Products. If a Product consists of components that are
covered by a Valid Claim and components that are not covered by a Valid Claim,
then for purposes of the royalty payments under Section 4.1 for Net Sales of
such Products, such Net Sales, prior to the royalty calculation set forth in
Section 4.1, first shall be multiplied by the fraction A/(A+B), where A is the
value of the component covered by the Valid Claim as reasonably determined by
Innovive, and B is the value of the component that is not covered by the Valid
Claim as reasonably determined by Innovive, and such resulting amount shall be
the “Net Sales” for purposes of the royalty calculation in Section 4.1 for such
Product.
          4.3 Milestones. Innovive shall pay to TMRC the following milestone
payments within thirty (30) days following the first achievement of the
applicable milestone:
          (i)Upon signing of this Agreement, Innovive shall pay TMRC ¥10,000,000
in cash
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



(ii)Upon 1st Patient Enrollment in the 1st US Bridging Study for pharmacokinetic
analysis to demonstrate bioequivalency of a Product in non-Asian individuals,
Innovive shall pay TMRC ¥ [*] in cash; provided, however, that TMRC shall pay to
Innovive the sum of up to ¥[*] at maximum at 1st Patient Enrollment for Joint
Work listed on Exhibit C.
(iii)Upon 1st NDA submission in the Territory, Innovive shall pay TMRC ¥[*] in
cash
(iv)Upon 1st NDA Approval in the Territory, Innovive shall pay TMRC ¥[*] in cash
(v)Upon the First Commercial Sale for the first Product in the Territory,
Innovive shall pay TMRC ¥[*] in cash
(vi)Upon achieving Net Sales of US $[*] ($[*] USD) in one calendar year in the
Territory, Innovive shall pay TMRC ¥[*] in cash
(vii)Upon the exercise of Innovive’s right of first refusal as set forth in
Section 3.6 for a MM use, Innovive shall pay TMRC ¥[*] in cash
(viii)At FDA approval of an NDA for a Product with specific application for MM,
Innovive shall pay TMRC ¥[*] in cash
(ix)At exercise of each right of first refusal as set forth in Section 3.6 for
solid tumor indications, Innovive shall pay TMRC ¥[*] in cash
(x)At each FDA approval of an NDA for a Product with specific application for
solid tumor indications, Innovive shall pay TMRC ¥[*] in cash
     5. ROYALTY REPORTS AND ACCOUNTING
          5.1 Royalty Reports. Within sixty (60) days after the end of each
calendar quarter during the term of this Agreement following first to occur of
the First Commercial Sale of a Product and the receipt by Innovive or its
Affiliates of Net Sublicensing Revenues, Innovive shall furnish to TMRC a
quarterly written report showing in reasonably specific detail (a) the
calculation of Net Sales during such calendar quarter; (b) the calculation of
Net Sublicensing Revenues for such quarter; (c) the calculation of the
royalties, if any, that shall have accrued based upon such Net Sales and Net
Sublicensing Revenues; (d) the withholding taxes, if any, required by law to be
deducted with respect to such sales; and (e) the exchange rates, if any, used in
determining the amount of United States dollars. With respect to sales of
Products invoiced in United States dollars, the gross sales, Net Sales and
royalties payable shall be expressed in United States dollars. With respect to
(i) Net Sales invoiced in a currency other than United States dollars and
(ii) cash consideration paid in a currency other than United States dollars by
Innovive’s sublicensees hereunder, all such amounts shall be expressed both in
the currency in which the distribution is invoiced and in the United States
dollar equivalent. The United States dollar equivalent shall be calculated using
the average of the exchange rate (local currency per US$1) published in The Wall
Street Journal, Western Edition, under the heading “Currency Trading” on the
last business day of each month during the applicable calendar quarter.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 

\

          5.2 Audits.
               5.2.1 Upon the written request of TMRC and not more than once in
each calendar year, Innovive shall permit an independent certified public
accounting firm of nationally recognized standing selected by TMRC and
reasonably acceptable to Innovive, at TMRC’s expense, to have access during
normal business hours to such of the financial records of Innovive as may be
reasonably necessary to verify the accuracy of the payment reports hereunder for
the eight (8) calendar quarters immediately prior to the date of such request
(other than records for which TMRC has already conducted an audit under this
Section.
               5.2.2 If such accounting firm concludes that additional amounts
were owed during the audited period, Innovive shall pay such additional amounts
within thirty (30) days after the date TMRC delivers to Innovive such accounting
firm’s written report so concluding. The fees charged by such accounting firm
shall be paid by TMRC; provided, however, if the audit discloses that the
royalties payable by Innovive for such period are more than [*] percent ([*]%)
of the royalties actually paid for such period, then Innovive shall pay the
reasonable fees and expenses charged by such accounting firm.
               5.2.3 TMRC shall cause its accounting firm to retain all
financial information subject to review under this Section 5.2 in strict
confidence; provided, however, that Innovive shall have the right to require
that such accounting firm, prior to conducting such audit, enter into an
appropriate non-disclosure agreement with Innovive regarding such financial
information. The accounting firm shall disclose to TMRC only whether the reports
are correct or not and the amount of any discrepancy. No other information shall
be shared. TMRC shall treat all such financial information as Innovive’s
Confidential Information
     6. PAYMENTS
          6.1 Payment Terms. Royalties shown to have accrued by each royalty
report provided for under Section 5 above shall be due on the date such royalty
report is due. Payment of royalties in whole or in part may be made in advance
of such due date.
          6.2 Exchange Control. If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country in the
Territory where the Product is sold, Innovive shall have the right, in its sole
discretion, to make such payments by depositing the amount thereof in local
currency to TMRC’s account in a bank or other depository institution in such
country. If the royalty rate specified in this Agreement should exceed the
permissible rate established in any country, the royalty rate for sales in such
country shall be adjusted to the highest legally permissible or
government-approved rate.
          6.3 Withholding Taxes. Innovive shall be entitled to deduct the amount
of any withholding taxes, value-added taxes or other taxes, levies or charges
with respect to such amounts, other than United States taxes, payable by
Innovive, its Affiliates or sublicensees, or any taxes required to be withheld
by Innovive, its Affiliates or sublicensees, to the extent Innovive, its
Affiliates or sublicensees pay to the appropriate governmental authority on
behalf of TMRC such taxes, levies or charges. Innovive shall use reasonable
efforts to minimize any such taxes, levies or charges required to be withheld on
behalf of TMRC by Innovive, its Affiliates or sublicensees.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



Innovive promptly shall deliver to TMRC proof of payment of all such taxes,
levies and other charges, together with copies of all communications from or
with such governmental authority with respect thereto.
     7. RESEARCH AND DEVELOPMENT OBLIGATIONS
          7.1 Research and Development Efforts. Innovive shall use its
commercially reasonably efforts to conduct such human clinical trials as
Innovive determines are necessary or desirable to obtain regulatory approval to
manufacture and market such Products as Innovive determines are commercially
feasible in the Territory in accordance with Exhibit D hereto, and shall use its
commercially reasonably efforts to obtain regulatory approval to market, and
following approval to commence marketing and market each such Product in such
countries in the Territory as Innovive determines are commercially feasible in
accordance with Exhibit D hereto. TMRC shall supply Innovive with pharmaceutical
products for such human clinical trials. The quantity and price of such products
shall be determined between TMRC and Innovive, separately but shall not exceed
[*]. Innovive will not publish any preclinical studies of Tamibarotene without a
prior written approval from the TMRC, such approval not to be unreasonably
withheld. Innovive shall grant to TMRC to the extent Innovive is not legally or
contractually prohibited therefrom, a nonexclusive license to use data based on
such human clinical trials and regulatory approval in the Field outside the
Territory, subject to TMRC paying Innovive’s costs to provide such data to TMRC,
and Innovive grants to TMRC’s other licensees of the Technology, to the extent
Innovive is not legally or contractually prohibited therefrom, a nonexclusive
license to use such data in the Field outside the Territory subject to a royalty
to be mutually agreed upon by the parties in good faith prior to the granting of
such license. Notwithstanding foregoing TMRC has joint ownership for the data
based on such human clinical trials and regulatory approval accrued from Joint
Work and TMRC and TMRC’s licensees are free to use such data and reports outside
the Territory and within the Territory outside the Field without any
restriction.
          7.2 Records. Innovive shall maintain records, in sufficient detail and
in good scientific manner, which shall reflect all work done and results
achieved in the performance of its research and development regarding the
Products.
          7.3 Reports. Within ninety (90) days following the end of each half
calendar year during the term of this Agreement, Innovive shall prepare and
deliver to TMRC a written summary report which shall describe (a) the research
performed to date employing the Licensed IP Rights, (b) the progress of the
development, and testing of Products in clinical trials, and (c) the status of
obtaining regulatory approvals to market Products and Innovive shall inform TMRC
of the new development of clinical trial and regulatory approval from time to
time.
     8. CONFIDENTIALITY
          8.1 Confidential Information. During the term of this Agreement, and
for a period of [*] years following the expiration or earlier termination
hereof, each party shall maintain in confidence all information of the other
party that is disclosed by the other party and identified as, or acknowledged to
be, confidential at the time of disclosure (the “Confidential Information”), and
shall not use, disclose or grant the use of the Confidential Information except
on a need-to-know basis to those directors, officers, affiliates, employees,
permitted licensees,
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



permitted assignees and agents, consultants, clinical investigators or
contractors, to the extent such disclosure is reasonably necessary in connection
with performing its obligations or exercising its rights under this Agreement.
To the extent that disclosure is authorized by this Agreement, prior to
disclosure, each party hereto shall obtain agreement of any such Person to hold
in confidence and not make use of the Confidential Information for any purpose
other than those permitted by this Agreement. Each party shall notify the other
promptly upon discovery of any unauthorized use or disclosure of the other
party’s Confidential Information.
          8.2 Permitted Disclosures. The confidentiality obligations contained
in Section 8.1 above and 8.3 below shall not apply to the extent that (a) any
receiving party (the “Recipient”) is required (i) to disclose information by
law, regulation or order of a governmental agency or a court of competent
jurisdiction, or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a product, provided in either
case that the Recipient shall provide written notice thereof to the other party
and sufficient opportunity to object to any such disclosure or to request
confidential treatment thereof; or (b) the Recipient can demonstrate that
(i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions of the Recipient in violation hereof; (ii) the disclosed
information was rightfully known by the Recipient (as shown by its written
records) prior to the date of disclosure to the Recipient by the other party
hereunder; (iii) the disclosed information was disclosed to the Recipient on an
unrestricted basis from a source unrelated to any party to this Agreement and
not under a duty of confidentiality to the other party; or (iv) the disclosed
information was independently developed by the Recipient without use of the
Confidential Information disclosed by the other party. Notwithstanding any other
provision of this Agreement, Innovive may disclose Confidential Information of
the TMRC relating to information developed pursuant to this Agreement to any
Person with whom Innovive has, or is proposing to enter into, a business
relationship, as long as such Person has entered into a confidentiality
agreement with Innovive.
          8.3 Terms of this Agreement. Except as otherwise provided in
Section 8.2 above, TMRC and Innovive shall not disclose any terms or conditions
of this Agreement to any Third Party without the prior consent of the other
party. Notwithstanding the foregoing, prior to execution of this Agreement,
Innovive and TMRC have agreed upon the substance of information that can be used
to describe the terms of this transaction for IPO, equity financing and actual
investors, and Innovive and TMRC may disclose such information, as modified by
mutual agreement from time to time, without the other party’s consent.
     9. PATENTS
          9.1 Patent Prosecution and Maintenance. Innovive shall have the right
to control, at [*] cost, the preparation, filing, prosecution and maintenance of
all patents and patent applications within the Licensed Patent Rights. Innovive
shall give TMRC an opportunity to review and comment on the text of each patent
application subject to this Section 9.1 before filing, and shall supply TMRC
with a copy of such patent application as filed, together with notice of its
filing date and serial number. TMRC shall cooperate with Innovive, execute all
lawful papers and instruments and make all rightful oaths and declarations as
may be necessary in the preparation, prosecution and maintenance of all patents
and other filings referred to in this Section 9.1. TMRC has joint ownership for
the patent accrued in the course of Joint Work and TMRC is free to practice
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



the inventions claimed in such patent outside Territory and within the Territory
outside the Field without any restriction. If Innovive, in its sole discretion,
decides to abandon the preparation, filing, prosecution or maintenance of any
patent or patent application in the Licensed Patent Rights, then Innovive shall
notify TMRC in writing thereof and following the date of such notice (a) TMRC
may control, at [*] cost, the preparation, filing, prosecution and maintenance
of such patents and patent applications, and (b) Innovive shall thereafter have
no license under this Agreement to such patents and patent applications. TMRC
represents and warrants that as of the Effective Date and throughout the term of
this Agreement (i) TMRC has and shall maintain the exclusive rights in Territory
to control the preparation, filing, prosecution and maintenance of all patents
and patent applications within the Licensed Patent Rights, and (ii) TMRC has and
shall maintain the necessary rights to grant to Innovive the right to control,
with a prior consent of TMRC’s licensors of the Licensed Patents Rights, the
preparation, filing, prosecution and maintenance of all patents and patent
applications within the Licensed Patent Rights as set forth in this Agreement.
          9.2 Notification of Infringement. Each party shall notify the other
party of any substantial infringement in the Territory known to such party of
any Licensed Patent Rights and shall provide the other party with the available
evidence, if any, of such infringement.
          9.3 Enforcement of Patent Rights. Innovive, at [*] expense, shall have
the right to determine the appropriate course of action to enforce Licensed
Patent Rights or otherwise abate the infringement thereof, to take (or refrain
from taking) appropriate action to enforce Licensed Patent Rights, to defend any
declaratory judgments seeking to invalidate or hold the Licensed Patent Rights
unenforceable, to control any litigation or other enforcement action and to
enter into, or permit, the settlement of any such litigation, declaratory
judgments or other enforcement action with respect to Licensed Patent Rights, in
each case in Innovive’s own name and, if required by law, in the name of TMRC
and shall consider, in good faith, the interests of TMRC in so doing. If
Innovive does not, within one hundred twenty (120) days of receipt of notice
from TMRC, abate the infringement or file suit to enforce the Licensed Patent
Rights against at least one infringing party in the Territory, TMRC shall have
the right to take whatever action it deems appropriate to enforce the Licensed
Patent Rights; provided, however, that, within thirty (30) days after receipt of
notice of TMRC’s intent to file such suit, Innovive shall have the right to
jointly prosecute such suit and to fund up to [*] the costs of such suit. The
party controlling any such enforcement action shall not settle the action or
otherwise consent to an adverse judgment in such action that diminishes the
rights or interests of the non-controlling party without the prior written
consent of the other party. All monies recovered upon the final judgment or
settlement of any such suit to enforce the Licensed Patent Rights shall be
shared, after reimbursement of expenses, in relation to the damages suffered by
each party.
          9.4 Cooperation. In any suit to enforce and/or defend the License
Patent Rights pursuant to this Section 9, the party not in control of such suit
shall, at the request and expense of the controlling party, cooperate in all
respects and, to the extent possible, have its employees testify when requested
and make available relevant records, papers, information, samples, specimens,
and the like.
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



     10. TERMINATION
          10.1 Expiration. Subject to Sections 10.2 and 10.4 below, this
Agreement shall expire on the expiration of the last to expire Valid Claim or,
if later, fifteen (15) years from the date of First Commercial Sale of the
Product in the Territory. Upon expiration of this Agreement (a) Innovive shall
have a fully paid-up, non-exclusive license under the Licensed Know-How Rights
and Licensed Trademark Rights to make, have made, use, sell, offer for sale and
import Products in the Territory for use in the Field, and (b) Section 3.4 shall
survive.
          10.2 Termination by Innovive. In the event of material change in the
safety profile of the Product which makes it impossible to continue the
development of the Product to obtain regulatory approval, Innovive shall have
the right to terminate this Agreement upon ninety (90) days advance written
notice to TMRC. In this case, TMRC shall be entitled to a complete duplicate of
(or complete access to, as appropriate) any intellectual property obtained in
the course of development of the Product and all embodiments of such
intellectual property shall be promptly delivered to it upon any such
termination of this Agreement. Furthermore Innovive shall pay equivalent money
of milestone payments for Field 1 described in Section 4.3 (ii), (iii) and (iv)
to TMRC, which have not been paid at the time of termination of this Agreement
under Section 10.2, within thirty (30) days of such termination. Section 10.2
shall survive termination of this Agreement.
          10.3 Except as otherwise provided in Section 12, Innovive may
terminate this Agreement upon or after the breach of any material provision of
this Agreement by TMRC if TMRC has not cured such breach within ninety (90) days
after notice thereof by Innovive; provided, however, if any default is not
capable of being cured within such ninety (90) day period and TMRC is diligently
undertaking to cure such default as soon as commercially feasible thereafter
under the circumstances, Innovive shall have no right to terminate this
Agreement.
          10.4 Termination by TMRC . Except as otherwise provided in Section 12,
TMRC may terminate this Agreement upon or after the breach of any material
provision of this Agreement by Innovive if Innovive has not cured such breach
within ninety (90) days after notice thereof by TMRC; provided, however, if any
default is not capable of being cured within such ninety (90) day period and
Innovive is diligently undertaking to cure such default as soon as commercially
feasible thereafter under the circumstances, TMRC shall have no right to
terminate this Agreement. Notwithstanding termination by TMRC under this
Section 10.4, any royalties or milestone payments that have accrued prior to
such termination shall survive such termination.
          10.5 Insolvency or Bankruptcy. To the extent permitted by applicable
laws, either party may, in addition to any other remedies available to it by law
or in equity, terminate this Agreement, in whole or in part, by written notice
to the other party in the event the other party shall have become insolvent or
bankrupt, or shall have made assignment for the benefit of its creditors, or
there shall have been appointed a trustee or receiver of the other party. The
parties agree that , (i) in the event of the commencement of a bankruptcy
proceeding by or against Innovive under applicable laws that has not been
dismissed or resolved within ninety (90) days, TMRC shall be entitled to a
complete duplicate of (or complete access to, as appropriate) any intellectual
property obtained in the course of development of the Product and all
embodiments of such intellectual property shall be promptly delivered to it upon
any such termination of this

 



--------------------------------------------------------------------------------



 



Agreement, upon expiration of such ninety (90) day period upon its written
request therefore, unless Innovive elects to continue to perform all of its
obligations under this Agreement or (ii) in case of a commencement of bankruptcy
proceeding by or against TMRC under applicable laws, TMRC shall, free of charge,
furnish Innovive with TMRC’s data under Licensed Know-How Rights which TMRC has
at the time of such commencement and TMRC has right to do so.
          10.6 Effect of Expiration or Termination. Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 8, 9, 10, 11 and
13 shall survive the expiration or termination of this Agreement. Upon any
termination of this Agreement, TMRC shall grant a direct license to any
sublicense of Innovive hereunder having the same scope as such sublicense and on
terms and conditions no less favorable to such sublicensee than the terms and
conditions of this Agreement, provided that such sublicensee is not in default
of any applicable obligations under this Agreement and agrees in writing to be
bound by the terms and conditions of such direct license.
     11. INDEMNIFICATION
          11.1 Indemnification. Innovive shall defend, indemnify and hold TMRC
harmless from all losses, liabilities, damages and expenses (including
attorneys’ fees and costs) incurred as a result of any claim, demand, action or
proceeding arising out of any breach of this Agreement by Innovive, or the gross
negligence or willful misconduct of Innovive in the performance of its
obligations under this Agreement, except in each case to the extent arising from
the gross negligence or willful misconduct of TMRC or the breach of this
Agreement by TMRC.
          11.2 Procedure. TMRC promptly shall notify Innovive of any liability
or action in respect of which TMRC intends to claim such indemnification and
Innovive shall have the right to assume the defense thereof with counsel
selected by Innovive. The indemnity agreement in this Section 11 shall not apply
to amounts paid in settlement of any loss, claim, damage, liability or action if
such settlement is effected without the consent of Innovive, which consent shall
not be withheld unreasonably. The failure to deliver notice to Innovive within a
reasonable time after the commencement of any such action, if prejudicial to its
ability to defend such action, shall relieve Innovive of any liability to TMRC
under this Section 11, but the omission so to deliver notice to Innovive will
not relieve it of any liability that it may have to TMRC otherwise than under
this Section 11. TMRC under this Section 11, its employees and agents, shall
cooperate fully with Innovive and its legal representatives in the investigation
and defense of any action, claim or liability covered by this indemnification.
          11.3 Insurance. Innovive shall maintain product liability insurance
with respect to the research, development, manufacture and sales of Products by
Innovive in such amount as Innovive customarily maintains with respect to the
research, development, manufacture and sales of its similar products. Innovive
shall maintain such insurance for so long as it continues to research, develop,
manufacture or sell any Products, and thereafter for so long as Innovive
customarily maintains insurance covering the research, development, manufacture
or sale of its similar products.

 



--------------------------------------------------------------------------------



 



     12. FORCE MAJEURE
     Neither party shall be held liable or responsible to the other party nor be
deemed to have defaulted under or breached this Agreement for failure or delay
in fulfilling or performing any term of this Agreement to the extent, and for so
long as, such failure or delay is caused by or results from causes beyond the
reasonable control of the affected party including but not limited to fire,
floods, embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, acts of God or acts, omissions or delays in acting by any
governmental authority or the other party.
     13. MISCELLANEOUS
          13.1 Notices. Any consent, notice or report required or permitted to
be given or made under this Agreement by one of the parties hereto to the other
party shall be in writing, delivered by any lawful means to such other party at
its address indicated below, or to such other address as the addressee shall
have last furnished in writing to the addressor and (except as otherwise
provided in this Agreement) shall be effective upon receipt by the addressee.

         
 
  If to TMRC:   TMRC Co., Ltd.
 
      4-3, Akasaka 3-chome, Minato-ku-
 
      Tokyo 107-0052
 
      Attention: Takeki Baba, Director Legal Dept.
 
       
 
  If to Innovive:   Innovive Pharmaceuticals, Inc.
 
      555 Madison Avenue, 25th Floor
 
      New York, NY 10022, U.S.A.
 
      Attention: Eric Poma, VP Business Development

          13.2 Governing Law. This Agreement shall be governed by and construed
in accordance with the laws of England, without regard to the conflicts of law
principles thereof.
          13.3 Arbitration. Any dispute, controversy or claim initiated by
either party arising out of or relating to this Agreement, its negotiations,
execution or interpretation, or the performance by either party of its
obligations under this Agreement (other than (a) any dispute, controversy or
claim regarding the validity, enforceability, claim construction or infringement
of any patent rights, or defenses to any of the foregoing, or (b) any bona fide
third party action or proceeding filed or instituted in an action or proceeding
by a Third Party against a party to this agreement), whether before or after
termination of this Agreement, shall be finally resolved by binding arbitration.
Whenever a party shall decide to institute arbitration proceedings, it shall
give prompt written notice to that effect to the other party. Any such
arbitration shall be conducted in the English language under the International
Dispute Resolution Procedures and Arbitration Rules of the American Arbitration
Association (the “Rules”) by a panel of three (3) arbitrators appointed in
accordance with such Rules. Any such arbitration shall be held in New York, NY
if Innovive is a defendant or in Tokyo, Japan if TMRC is a defendant. The method
and manner of discovery in any such arbitration proceedings shall be governed by
the Rules. The arbitrators shall have the authority to grant specific
performance and to allocate between the parties the costs of arbitration
(including attorneys’ fees and expenses of the parties) in such equitable manner
as they determine.

 



--------------------------------------------------------------------------------



 



Judgment upon the award so rendered may be entered in any court having
jurisdiction or application may be made to such court for judicial acceptance of
any award and an order of enforcement, as the case may be. In no event shall a
demand for arbitration be made after the date when institution of a legal or
equitable proceeding based upon such claim, dispute or other matter in question
would be barred by the applicable statute of limitations. Notwithstanding the
foregoing, either party shall have the right, without waiving any right or
remedy available to such party under this Agreement or otherwise, to seek and
obtain from any court of competent jurisdiction any interim or provisional
relief that is necessary or desirable to protect the rights or property of such
party, pending the selection of the arbitrators hereunder or pending the
arbitrators’ determination of any dispute, controversy or claim hereunder.
          13.4 Assignment. Innovive shall not assign its rights or obligations
under this Agreement without the prior written consent of TMRC; provided,
however, that Innovive may, without such consent, assign this Agreement and its
rights and obligations hereunder (a) to any Affiliate, or (b) in connection with
the transfer or sale of all or substantially all of its business, or in the
event of its merger, consolidation, change in control or similar transaction.
Any permitted assignee shall assume all obligations of its assignor under this
Agreement.
          13.5 Waivers and Amendments. No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto.
          13.6 Entire Agreement. This Agreement embodies the entire agreement
between the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof except
secrecy agreement as of June 26, 2006 between TMRC and Innovive. There are no
representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein
except the secrecy agreement as of June 26, 2006 between TMRC and Innovive.
Nothing in this Agreement removes or overrides any right of action by any party
in respect of any fraudulent misrepresentation, fraudulent concealment or other
fraudulent action.
          13.7 No Benefit to Third Parties. The provisions of this Agreement are
for the sole benefit of the parties and their successors and permitted assigns,
and shall not be construed as conferring any rights in any other Persons. The
Contracts (Rights of Third Parties) Act 1999 shall not apply to this Agreement.
No Person who is not a party to this Agreement (including any employee, officer,
agent, representative, licensee or subcontractor of either party) shall have the
right (whether under the Contracts (Rights of Third Parties) Act 1999 or
otherwise) to enforce any term of this Agreement which expressly or by
implication confers a benefit on that Person without the express prior agreement
in writing of the parties, which agreement must refer to this Section 13.7.
          13.8 Severability. Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.

 



--------------------------------------------------------------------------------



 



          13.9 Waiver. The waiver by either party hereto of any right hereunder
or the failure to perform or of a breach by the other party shall not be deemed
a waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
          13.10 Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
          IN WITNESS WHEREOF, the parties have executed this Agreement effective
as of the Effective Date.

              TMRC CO., LTD.
 
       
 
  By:    
 
            Name: Hisao Ekimoto     Title:   Representative Director
 
      Executive Vice President
 
            INNOVIVE PHARMACEUTICALS, INC.
 
       
 
  By:    
 
       
 
  Name:    
 
       
 
  Title :    
 
       

 



--------------------------------------------------------------------------------



 



EXHIBIT A
Licensed Patent Rights
US Patent [*] (PCT/[*] regarding manufacturing method)
US Patent Publication [*] (PCT/[*] regarding Polymorphism)
CANADA Publication [*] (PCT/[*] regarding Polymorphism)
New Application for usage (regarding combination use) (PCT application of which
is planned.)
 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



EXHIBIT B
TM-411 (Tamibarotene)
(FORMULA) [y32284g0607701.gif]

 



--------------------------------------------------------------------------------



 



EXHIBIT C
Joint Work

  1)   1st US Bridging Study for pharmacokinetic analysis to demonstrate
bioequivalency in non-Asian individuals,     2)   [*]     3)   [*]     4)  
Others defined

 
[*] Confidential treatment requested; certain information omitted and filed
separately with the SEC.

 



--------------------------------------------------------------------------------



 



EXHIBIT D
Innovive’s Clinical Trial and Schedule
Pivotal Study
A Phase II Study of Tamibarotene in Patients With Relapsed or Refractory Acute
Promyelocytic Leukemia
     Design: Open-label, non-randomized study
       Subject: Adult patients with relapsed or refractory acute promyeloctic
leukemia (APL) Objectives

  1)   Determine PK profile of Tamibarotene (monotherapy) in APL     2)  
Determine safety and tolerability of Tamibarotene in APL

       Treatment

  1)   Induction therapy

20 patients will receive oral tamibarotene of 6mg/m2/day for 56 days at maximum

  2)   Consolidation therapy

Morphologic leukemia-free or CR patients in induction therapy will receive oral
tamibarotene of 6mg/m2/day for 28 days, 2-3 cycles.

     
Preparation period:
  February 2007 – March 2007
Study period:
  March 2007 – February 2008
Interim meeting:
  August 2007
Study report:
  April 2008

 